Name: Commission Regulation (EEC) No 660/85 of 14 March 1985 on the opening of supplementary quotas for imports into the Community of certain textile products originating in Yugoslavia participating in the 1985 Berlin Trade Fairs
 Type: Regulation
 Subject Matter: leather and textile industries;  political geography;  international trade;  tariff policy
 Date Published: nan

 15. 3 . 85 Official Journal of the European Communities No L 74/35 COMMISSION REGULATION (EEC) No 660/85 of 14 March 1985 on the opening of supplementary quotas for imports into the Community of certain textile products originating in Yugoslavia participating in the 1985 Berlin Trade Fairs THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 In addition to the quantitative limits on imports established by Regulation (EEC) No 3588/82, supple ­ mentary quotas as set out in the Annex hereto shall be opened in respect of the Berlin Trade Fairs to be held in 1985 and shall be allocated to the Federal Republic of Germany. Having regard to Council Regulation (EEC) No 3588/82 of 23 December 1982 on common rules for imports of certain textile products originating in Yugoslavia ('), as last amended by Regulation (EEC) No 3561 /84 (2), and in particular Article 8 (3) thereof, Whereas, by Regulation (EEC) No 3588/82, the importation of textile products originating in Yugo ­ slavia was made subject to quantitative limitation and allocation among the Member States and to common rules for authorization ; Article 2 1 . The authorities of the Federal Republic of Germany shall authorize imports, not exceeding the supplementary quotas referred to in Article 1 , only in respect of such contracts signed in Berlin during the Berlin Trade Fair as are recognized by those authori ­ ties as being eligible, provided that products covered by such approved contracts are placed on board for exportation to the Federal Republic of Germany in Yugoslavia after 1 November 1985 . 2. The period of validity of import authorizations or equivalent documents issued in accordance with para ­ graph 1 shall not extend beyond 31 December 1986 . 3 . The Commission shall be informed not later than 31 December 1985 of the total quantities covered by contracts authorized under paragraph 1 . Whereas trade fairs are to be held, as in previous years , in Berlin in 1985 at which Yugoslavia among other exporting countries is expected to participate ; whereas the existing shares of Community quotas allocated to the Federal Republic of Germany may again be insuf ­ ficient to meet the requirements of the trade fairs ; Whereas it is therefore necessary to open supplemen ­ tary quotas for the Berlin Trade Fairs and to allocate these to the Federal Republic of Germany ; Whereas it is desirable that import authorizations should be issued in accordance with the requirements on origin specified in Article 2 of Regulation (EEC) No 3588/82 ; Article 3 Importation of the textile products covered by authori ­ zation given in accordance with Article 2 shall be made in accordance with the provisions of Article 2 of Regulation (EEC) No 3588/82 . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee 'Yugoslavia' set up by Regulation (EEC) No 3588/82, Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (') OJ No L 374, 31 . 12. 1982, p. 47. (2) OJ No L 334, 21 . 12 . 1984, p. 22 . No L 74/36 Official Journal of the European Communities 15. 3 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 March 1985 . For the Commission Willy DE CLERCQ Member of the Commission 15 . 3 . 85 Official Journal of the European Communities No L 74/37 ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Third countries Units Quantities 5 60.05 A la) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33 , 34, 35, 36, 39 , 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : Jerseys , pullovers, slip-overs, twinsets, cardigans, bed jackets and jumpers, knitted or crocheted, not elastic or rubberized, of wool, of cotton or of man-made textile fibres Yugoslavia 1 000 pieces 30 8 61.03 A 61.03-11 , 15 , 19 Men's and boys' under garments, including collars, shirt fronts and cuffs : Men's and boys' shirts, woven, of wool, of cotton or of man-made textile fibres Yugoslavia 1 000 pieces 50 16 61.01 B V c) 1 2 3 61.01-51 , 54, 57 Men's and boys' outer garments : Men's and boys' woven suits (including coordinate suits consisting of two or three pieces , which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres , excluding ski suits Yugoslavia 1 000 pieces 15 73 60.05 A II b) 3 60.05-16, 17, 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres Yugoslavia 1 000 pieces 30